SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMPETITIVE COMPANIES, INC. (Exact name of registrant as specified in its charter) Nevada 333-76630 65-1146821 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 19206 Huebner Rd., Suite 202 San Antonio, TX 78258 (Address of principal executive offices, including zip code) (210) 233-8980 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo þ Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No þ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on June 30, 2010, based on a closing price of $0.08 was approximately $6,907,773.44 (computed by reference to the last sale price of a share of the registrant’s common stock on that date as reported by OTC Bulletin Board). The number of shares of common stock, $0.001 par value, outstanding on May 2, was 136,319,475 shares. FORWARD-LOOKING STATEMENTS This document contains “forward-looking statements.”All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Accordingly, readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the dates on which they are made. Except for our ongoing securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement.Additionally, the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 most likely do not apply to our forward-looking statements as a result of being a penny stock issuer.You should, however, consult further disclosures we make in future filings of our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. Although we believe the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements.Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties.The factors impacting these risks and uncertainties include, but are not limited to: · Our current deficiency in working capital; · Increased competitive pressures from existing competitors and new entrants; · Our ability to market our services to new subscribers; · Inability to locate additional revenue sources and integrate new revenue sources into our organization; · Adverse state or federal legislation or regulation that increases the costs of compliance, or adverse findings by a regulator with respect to existing operations; · Changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; · Consumer acceptance of price plans and bundled offering of our services; · Loss of customers or sales weakness; · Technological innovations; · Inability to efficiently manage our operations; · Inability to achieve future sales levels or other operating results; · Inability of management to effectively implement our strategies and business plan · Key management or other unanticipated personnel changes; · The unavailability of funds for capital expenditures; and · The other risks and uncertainties detailed in this report. For a detailed description of these and other factors that could cause actual results to differ materially from those expressed in any forward-looking statement, please see “Item 1A. Risk Factors” in this document. 2 COMPETITIVE COMPANIES, INC. FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 Index to Report on Form 10-K PART I Page Item 1 Business 4 Item 1A Risk Factors 9 Item 1B Unresolved Staff Comments 12 Item 2 Properties 12 Item 3 Legal Proceedings 13 Item 4 (Removed and Reserved) 13 PART II Item 5 Market for Registrant’s Common Equity and Related Stockholder Matters, and Issuer Purchases of Equity Securities 13 Item 6 Selected Financial Data 16 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 8 Financial Statements and Supplementary Data 23 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 52 Item 9A Control and Procedures 52 Item 9B Other Information 53 PART III Item 10 Directors, Executive Officers, and Corporate Governance 53 Item 11 Executive Compensation 58 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 61 Item 13 Certain Relationships and Related Transactions, and Director Independence 62 Item 14 Principal Accounting Fees and Services 62 PART IV Item 15 Exhibits, Financial Statement Schedules 63 SIGNATURES 64 3 PART I Item 1.Business. General Business Development Competitive Companies, Inc. (“CCI”)was originally incorporated in the state of Nevada in March 1998.CCI currently acts as a holding company for its operating subsidiaries, Competitive Communications, Inc. (“Competitive Communications”), an approved and regulated local and long distance telephone company, CCI Residential Services Inc. (“CCI Residential”), a non-regulated telephone company providing local and long distance telephone service, high-speed Internet and cable television service, DiscoverNet, Inc. (“DiscoverNet”), a company providing web hosting, dial-up, wireless and digital subscriber line (“DSL”) internet services to businesses and residents within various markets throughout Wisconsin, the United States and Puerto Rico, DiscoverNet of Wisconsin, LLC, (“DiscoverNet, LLC”), a dormant entity available for future projects, Innovation Capital Management, Inc., (“ICM, Inc.”), an investment company that focuses on raising capital and developing joint ventures and acquisitions, and Innovation Capital Management, LLC (“ICM, LLC”), a company that maintains management office operations.CCI and its subsidiaries (collectively referred to as the “Company,” “we,” or “us”) provide telephone, cable television, long distance/inter-exchange, wireless, dial up and high-speed internet connections, and e-mail services. On April 2, 2009, the Company entered into an acquisition agreement and plan of merger whereby the Company acquired 100% of the outstanding interest of four private companies under common control by the chief executive officer of Competitive Companies, Inc.Pursuant to the share exchange agreement, Competitive Companies, Inc. acquired 100% of the combined equity of DiscoverNet, ICM, Inc., ICM, LLC, and DiscoverNet, LLC in exchange for stock on a 10 to 1 basis, resulting in the issuance of 31,102,740 shares.The fair market value of the shares was $1,555,137 based on the closing stock price on April 2, 2009, the date of issuance. On May 5, 2009, DiscoverNet filed for bankruptcy protection under Chapter 11 of the U.S. Bankruptcy Code. The Company attempted to file a reorganization plan that included the right to sell debtor notes. The Trustee reviewed the Plan and subsequently denied the Plan and on April 21, 2010 the U.S. Trustee filed a motion to convert the Chapter 11 to Chapter 7. DiscoverNet accepted the motion to convert and allowed an orderly dissolution of the Company’s assets. It was determined that Associated Bank essentially had first lien on all assets and was able to recover the assets under the Chapter 7 liquidation rule. The final decree of liquidation of DiscoverNet, Inc. and DiscoverNet of Wisconsin, LLC under Chapter 7 of the federal bankruptcy laws in the United States Bankruptcy Court for the Western District of Wisconsin was effective on October 21, 2010. Current Business Operations During the year ended December 31, 2009, we provided telecommunications products and services that included primarily broadband internet services to residents in rural communities, as well as, dial-up internet services to businesses and residents within various markets throughout rural Wisconsin, the United States, and Puerto Rico.We operate in both a regulated and non-regulated environment.It is our intention in the future to provide bundled services to our customers and expand our revenue sources in the telecommunications industry.During 2009, we discontinued our services provided exclusively to apartment complexes. Principal Products and Services During the years ended December 31, 2010 and 2009, CCI’s principal products and services included dial-up, DSL, and wireless broadband internet in the rural markets of Western WisconsinCCI plans to expand its footprint of DSL and wireless internet services throughout North America utilizing funding resources generated through its wholly owned subsidiary, Innovation Capital Management (“ICM”). Essentially ICM was developed to organize capital resources utilizing its parent public status and applying for various government funding programs established by the Rural Utility Services under the Department of Agriculture. The Company has developed a proprietary software program designed to expedite the application process in order to reduce cost and generate multiple applications simultaneously. The Company intends to negotiate definitive agreements to create new strategic alliances and acquisitions that would provide new services and products.Specifically, the Company hopes to provide wireless high speed internet, nationwide dial-up, broadband DSL, broadband satellite, web design services, discount cellular services, VoIP services and other similar services in the telecommunications industry. 4 CCI Residential Internet Services CCI, through its wholly owned subsidiary, Wireless Wisconsin LLC, currently provides residential customers in Western Wisconsin dial-up, DSL, and wireless broadband services.Both DSL and dial-up internet are provided via a wholesale relationship with Ikano Wholesale.This wholesale relationship provides multiple territory access to many markets throughout North America and allows CCI to expand its coverage nationwide.The Company’s local broadband wireless services are currently restricted to area located in Western Wisconsin with plans to expand through strategic acquisitions planned in 2011. Wireless Wisconsin LLC Wireless Wisconsin LLC currently provides web hosting, dial-up, wireless and DSL internet services to businesses and residents within various markets throughout Wisconsin, the United States and Puerto Rico. The Company operates primarily in rural markets, however, through its wholesale relationship with Ikano Wholesale, the Company can now offer DSL and dial-up internet services throughout much of North America.Ikano Wholesale has five (5) networks available to us for DSL and dial-up services. · Network #1: AT&T/SBC.Subscriptions in Network #1 are available to clients in select areas of California (including the greater Los Angeles, San Francisco, San Diego and Sacramento areas) and Texas (including the greater San Antonio area). Clients must have local phone service through SBC to qualify for one of these subscriptions.Network #1 covers LATAs: 722, 730, 732, and 726 · Network #2: AT&T TAS.Subscriptions in Network #2 are available to clients in all areas that have local phone service provided by SBC. This includes clients in (Arkansas, Missouri, California, Nevada, Ohio, Illinois, Oklahoma, Indiana, Texas, Kansas, Wisconsin and Michigan.) Clients must have local phone service through SBC to qualify for one of these subscriptions.Network #2 covers LATAs: 320, 322, 324, 325, 326, 328, 330, 332, 334, 336, 338, 340, 342, 344, 346, 348, 350, 352, 354, 356, 358, 360, 362, 364, 366, 368, 370, 374, 376, 462, 520, 521, 522, 524, 526, 528, 530, 532, 534, 536, 538, 540, 542, 544, 546, 548, 550, 552, 554, 556, 558, 560, 562, 564, 566, 568, 570, 720, 721, 724, 728, 734, 736, 738, 740, 922, 923, 937, 938, 961, 973, 976, 977, 978, and 726. · Network #3: Verizon.Subscriptions in Network #3 are available to clients in specific areas of California serviced by Verizon. Clients must have local phone service through Verizon to qualify for one of these subscriptions.Network # 3 covers LATAs: 730, 740, and 973. · Network #8: Verizon TAS.Subscriptions in Network #8 are available to clients in specific areas of Arkansas, Washington DC, Delaware, Florida, Idaho, Illinois, Indiana, Massachusetts, Maryland, Maine, Michigan, Minnesota, North Carolina, New Jersey, New York, Ohio, Pennsylvania, Rhode Island, Texas, Virginia, Vermont, Washington, Wisconsin and West Virginia serviced by Verizon. Clients must have local phone service through Verizon to qualify for one of these subscriptions.Network #8 covers LATAs: 226, 236, 250, 254, 332, 334, 336, 348, 350, 354, 366, 426, 552, 558, 570, 672, 674, 676, 924, 938, 952, 961, 126, 128, 130, 133, 134, 136, 138, 140, 220, 222, 224, 228, 230, 232, 234, 238, 242, 244, 246, 248, 252, 256, 132, 240, 254, 320, 324, 325, 326, 328, 338, 340, 344, 356, 360, 362, 364, 368, 376, 420, 432, 560, 670, 720, 728, 738, 922, 923, 927, 932, 937, 960, 978, 722, 730, 740, 973, 120, 124, and 122. · Network #11: Qwest/COVAD.Subscriptions in Network #11 are available nationwide by Covad.Network #11 covers LATAs: 120, 122, 124, 126, 128, 130, 132, 133, 134, 136, 138, 140, 220, 222, 224, 226, 228, 230, 232, 234, 236, 238, 240, 242, 244, 246, 248, 250, 252, 254, 256, 320, 322, 324, 325, 326, 328, 330, 332, 334, 336, 338, 340, 342, 344, 346, 348, 350, 352, 354, 356, 358, 360, 362, 364, 366, 368, 370, 374, 420, 422, 424, 426, 428, 430, 432, 434, 436, 438, 440, 442, 444, 446, 448, 450, 452, 454, 456, 458, 460, 462, 464, 466, 468, 470, 472, 474, 476, 477, 478, 480, 482, 486, 488, 490, 492, 520, 521, 522, 524, 526, 528, 530, 532, 534, 536, 538, 540, 542, 544, 546, 548, 550, 552, 554, 556, 558, 560, 562, 564, 566, 568, 570, 620, 624, 626, 628, 630, 632, 634, 635, 636, 638, 640, 644, 646, 648, 650, 652, 654, 656, 658, 660, 664, 666, 668, 670, 672, 674, 676, 720, 721, 722, 724, 726, 728, 730, 732, 734, 736, 738, 740, 820, 832, 834, 920, 922, 923, 924, 927, 928, 929, 932, 937, 938, 939, 949, 951, 952, 953, 956, 958, 960, 961, 974, 976, 977, and 978. 5 Additionally, we are able to set up both AT&T Networks to cover the listed subscription areas.The Verizon Networks are not yet set up and we would need to test our capabilities on the Verizon Networks.The Qwest/Covad network requires different equipment on the customer's end and we would need to develop support for this setup.This network would give us Nationwide Covad access, which offers services in Qwest Territories. Texting Services GetVext.com provides mobile subscribers with access to SMS, Twitter, Group Texting, and more without typing, by voice at any time on any mobile device including BlackBerry, iPhone, Windows Mobile, Symbian, Android, and all pre-paid phones.Subscribers compose and reply text messages all by voice - hands-free and eyes-free safely while driving, or any other time. Currently, 50+ countries in the world that include the United States and Canada have legislation that strictly prohibits usage of cell phones while driving unless usage is “hands-free.”In the United States, several states have already made it illegal, including but not limited to New York, New Jersey, Illinois, California, and Washington, DC. GetVext.com is available to consumers and professionals, as well as telecommunications carriers and resellers worldwide in a number of languages including English (US & UK) and soon to come will be Spanish, Italian, and Germany. Internet Services CCI had been installing and offering high-speed internet service to selected apartment complex customers since May 2002.It offered high-speed internet access services via DSL.After accepting bids from other carriers, based on price and service quality, QWEST was selected as the carrier to provide internet service telephone lines at selected apartment complexes. As a result of the acquisition with DiscoverNet, we have been able to integrate and expand our current internet services by providing “wireless” broadband internet services as well as web design services and network design services.This expansion has allowed us to reach a much broader market than we previously serviced. Voice-over-Internet Protocol VoIP uses the traditional technology of sending data packets over the internet to now transmit voices, through the compression of sound into data packets which are transmitted over data networks.Instead of establishing a specific connection between two devices and sending a message in “one piece,” VoIP separates the message into smaller fragments called packets.These packets are transmitted separately over a decentralized network and upon reaching its final destination, are reassembled into the original message. Discount Cellular Services We have been able to expand our services to include cellular services as a result of the acquisition with DiscoverNet.In addition, we anticipate being able to offer AT&T, Verizon and T-mobile cellular services. Principal Suppliers During the year ended December 31, 2009, CCI had various suppliers for its dial up and high-speed internet connections offered through Ikano Wholesale.More specifically, it has contracts with Ikano to supply its DSL and dial-up services. 6 Competition and Market Overview The telecommunications industry is highly competitive, rapidly evolving, and subject to technology changes.Additionally, there are numerous telecommunications service companies that conduct extensive advertising campaigns to capture market share. CCI believes that the principal competitive factors affecting its business will be pricing levels and clear pricing policies, customer service, and the variety of services offered.Its ability to compete effectively will depend upon its continued ability to maintain high-quality, market-driven services at prices generally equal to or below those charged by competitors.To maintain a competitive posture, CCI believes that it must be in a position to reduce its prices in order to meet reductions in rates, if any, by others.Any such reductions could reduce revenues.Many of CCI’s current and potential competitors have financial, personnel, and other resources, including brand name recognition as well as other competitive advantages. CCI competes principally with traditional local phone companies serving an area, such as AT&T, BellSouth, and Verizon.While these types of providers have name recognition, CCI markets its ability to offer lower pricing and bundled packages of services with one bill and one point of contact. CCI has not achieved and does not expect to achieve a significant market share for any of its resale services. Recent regulatory initiatives allow newer local phone companies such as our subsidiary, Competitive Communications, to connect with traditional local phone company facilities. Although this provides increased business opportunities for CCI, such connection opportunities have been, and likely will continue to be, accompanied by increased pricing flexibility for and relaxation of regulatory oversight of the traditional local telephone companies. Traditional local telephone companies have long-standing relationships with regulatory authorities at the federal and state levels.While recent FCC administrative decisions and initiatives provide for increased business opportunities to telecommunication providers such as CCI, they also provide the traditional local telephone companies with increased pricing flexibility for their private line, special access and switched access services. However, wireless internet and VoIP services are currently non-regulated and cost much less than the standard hardwire services offered by the local phone companies. Therefore, CCI hopes to be able to move the majority of its business from the regulated arena and compete competitively with the traditional companies. Voice-over-Internet Protocol VoIP services first emerged in the mid 1990s but were not typically used for transmitting voice signals due to the potential for data packets to be delayed or lost, preventing a real-time transmission and possibly resulting in poor sound quality.Due to these glitches, VoIP did not receive a positive response early on and most consumers were not attracted to the idea of VoIP.However, as bandwidth increased and improvements in the packet technology occurred, the quality and reliability of VoIP were enhanced. With new improvements, VoIP now allows a much higher volume of telecommunications traffic to flow at much higher speeds than do traditional circuits, while at a significantly lower cost.VoIP networks are less capital intensive to construct and much less expensive to maintain.VoIP networks are based on internet protocol and therefore can interface with web-based services, such as virtual portals, interactive voice response, and unified messaging packages.A VoIP network utilizes intellectual property to transmit a call from its origination point to CCI’s servers.The ability to minimize the use of established telecommunication lines reduces the cost of transmitting telephone calls for CCI and ultimately the customer. Today, VoIP is increasingly used by residential and business users and offered through a wide array of service providers.Vonage and Skype are the most advertised and well-known of these VoIP providers.Some other providers are long distance phone companies, cable companies, and internet service providers.These types of providers differ in the type of networks used and the characteristics and features offered for VoIP communications services.However, we believe future competition could come from a variety of enterprises both in the internet and telecommunications industry and the existing competitors are likely to continue to expand their service offerings. 7 Customers During the years ended December 31, 2010 and 2009, virtually all revenues were derived from the Company’s internet operations in Eau Claire, Wisconsin. Intellectual Property CCI, through its acquisition of Innovation Capital Management, acquired 100% of its proprietary software rights to its RUS Application Program. This program essentially automates the application process for submission to RUS funding offered through the Department of Agriculture.To date, it has only submitted one application to RUS which was subsequently declined.However, the Company has made modifications to the software and expects to submit new applications with better results. Personnel As of December 31, 2010, we had five full-time employees.Currently, there are no organized labor agreements or union agreements between us and our employees. Assuming we are able to pursue additional revenue through acquisitions and/or strategic alliances with those companies we have planned for 2011, we anticipate an increase of personnel and may need to hire additional employees.In the interim, we intend to use the services of independent consultants and contractors to perform various professional services when appropriate.We believe the use of third-party service providers may enhance our ability to control general and administrative expenses and operate efficiently. Governmental Approval and Regulation CCI generally is subject to all of the governmental regulations that regulate businesses generally such as compliance with regulatory requirements of federal, state, and local agencies and authorities, including regulations concerning workplace safety, labor relations, and disadvantaged businesses.In addition, the Company’s operations are affected by federal and state laws relating to marketing practices in the telecommunications industry. More specifically, CCI’s telecommunication services business offered during the year ended December 31, 2010, were subject to state and local regulation.Traditionally, telephone services have been subject to extensive state regulation, while internet services have been subject to much less regulation.VoIP has elements that resemble traditional telephone companies as well as those that resemble the internet.Therefore, VoIP did not fit into either existing framework of regulation and until recently operated in an environment that was largely free of regulation. However, the Federal Communications Commission, U.S. Congress, and various state regulatory bodies have begun to assert regulatory authority over VoIP providers and on a continuous basis are evaluating how VoIP will be regulated in the future.Some of the existing regulations for VoIP are applicable to the entire industry, while other rulings are limited to specific companies and/or categories of service.At this point in time, the application of rules to CCI and its competitors is speculative. Federal Regulation The FCC has authority to regulate and implement provisions of the Telecommunications Act of 1996.One of the provisions enacted by the FCC was the Universal Service Order, which requires telecommunications carriers providing interstate telecommunications services to periodically contribute to universal service support programs administered by the FCC.The periodic contribution requirements to the Universal Service Funds are currently assessed based on a percentage of each contributor’s interstate end user telecommunications revenues reported to the FCC. The contribution rate factors are determined quarterly and carriers are billed for their contribution requirements each month based on projected interstate and international end-user telecommunications revenues, subject to periodic reconciliation.We pass these contributions through as a part of our services. 8 The FCC is considering several proposals that would fundamentally alter the basis upon which the Universal Service Fund contributions are determined and the means by which contributions can be recovered from customers.This may impact our service fees and the ability to recoup these contributions from our customers. State Regulation State regulatory agencies have jurisdiction when facilities and services are used to provide intrastate services. A portion of CCI’s current traffic may be classified as intrastate and therefore subject to state regulation.CCI expects to offer more intrastate services as its business and product lines expand and state regulations are modified to allow increased local services competition. For other than shared tenant services, in order to provide intrastate services, CCI generally must obtain a certificate of public convenience and necessity from the state regulatory agency and comply with state requirements for telecommunications utilities, including state rate requirements. State agencies require that CCI file periodic reports, pay various fees and assessments, and comply with rules governing quality of service, consumer protection, and similar issues. Although the specific requirements vary from state to state, they tend to be more detailed than the FCC’s regulation because of the strong public interest in the quality of basic local exchange service.CCI will comply with all applicable state regulations, and as a general matter does not expect that these requirements of industry-wide applicability will harm the business. However, new regulatory burdens in a particular state may affect the profitability of services in that state. Local Regulation CCI’s networks are subject to numerous local regulations such as building codes and licensing.Such regulations vary on a city-by-city and county-by-county basis.If CCI decides in the future to install its own fiber optic transmission facilities, it will need to obtain rights-of-way to publicly owned land.Since CCI is an approved public utility, such rights-of-way may be available to the Company on economically reasonable or advantageous terms. Item 1A.Risk Factors. Risks Relating with Our Business and Marketplace We have incurred losses since inception and expect to incur losses for the foreseeable future. In addition, our poor financial condition raises substantial doubt about our ability to continue as a going concern. Our net operating losses for the years ended December 31, 2010 and 2009 was $1,321,696 and $1,005,927, respectively.As of December 31, 2010, we only had $20,124 in cash available to finance our operations and a working capital deficit of $642,980.Capital requirements have been and will continue to be significant, and our cash requirements have exceeded cash flow from operations since inception.We are in need of additional capital to continue our operations and have been dependent on the proceeds of private placements of securities and recent loans to from an officer to satisfy working capital requirements.We will continue to be dependent upon the proceeds of future offerings or public offerings to fund development of products, short-term working capital requirements, marketing activities and to continue implementing the current business strategy.There can be no assurance that we will be able to raise the necessary capital to continue operations. Our ability to continue as a going concern is dependent on our ability to raise funds to finance ongoing operations; however we may not be able to raise sufficient funds to do so. Our independent auditors have indicated that there is substantial doubt about our ability to continue as a going concern over the next twelve months.Because of these factors, an investor cannot determine if and when we will become profitable and therefore runs the risk of losing their investment. If we are unable to obtain additional funding, our business operations will be harmed and if we do obtain additional financing our then existing stockholders may suffer substantial dilution. We will require additional funds to expand our operations and believe the current cash on hand and the other sources of liquidity will not be sufficient enough to fund our operations through fiscal 2011.We anticipate that we will require approximately $400,000 to $500,000 to fund our continued operations for fiscal 2011 as well as be able to close on the intended acquisitions, depending on revenue from operations. 9 Additional capital will be required to effectively support the operations and to otherwise implement our overall business strategy.There can be no assurance that financing will be available in amounts or on terms acceptable to us, if at all.The inability to obtain additional capital will restrict our ability to grow and may reduce our ability to continue to conduct business operations.If we are unable to obtain additional financing, we will likely be required to curtail our marketing and development plans and possibly cease our operations.Any additional equity financing may involve substantial dilution to our then existing stockholders. We may acquire assets or other businesses in the future. We may consider acquisitions of assets or other business as recently noted with executed LOIs. Any acquisition involves a number of risks that could fail to meet our expectations and adversely affect our profitability. For example: · The acquired assets or business may not achieve expected results; · We may incur substantial, unanticipated costs, delays or other operational or financial problems when integrating the acquired assets; · We may not be able to retain key personnel of an acquired business; · Our management’s attention may be diverted; or · Our management may not be able to manage the acquired assets or combined entity effectively or to make acquisitions and grow our business internally at the same time. If these problems arise we may not realize the expected benefits of an acquisition. Without realization of additional capital, it would be unlikely for us to continue as a going concern. As a result of our deficiency in working capital at December 31, 2010, and other factors, our auditors have included an explanatory paragraph in their audit report regarding substantial doubt about our ability to continue as a going concern.The financial statements do not include any adjustments as a result of this uncertainty.The going concern qualification may adversely impact our ability to raise the capital necessary for the continuation of operations. Our limited resources may prevent us from retaining key employees or inhibit our ability to hire and train a sufficient number of qualified management, professional, technical and regulatory personnel. Our success may also depend on our ability to attract and retain other qualified management and personnel familiar in telecommunications industry.Currently, we have a limited number of personnel that are required to perform various roles and duties as a result of our limited financial resources.We intend to use the services of independent consultants and contractors to perform various professional services, when appropriate to help conserve our capital.However, if and when we determine to acquire additional personnel, we will compete for such persons with other companies and other organizations, some of which have substantially greater capital resources than we do.We cannot provide any assurance that we will be successful in recruiting or retaining personnel of the requisite caliber or in adequate numbers to enable us to conduct our business. Competition from companies with already established marketing links and brand recognition to our potential customers may adversely affect our ability to introduce and market our products. The telecommunications industry is highly competitive. Many of our current and potential competitors have financial, personnel and other resources, including brand name recognition, substantially greater than ours, as well as other competitive advantages over us.Certain competitors may be able to secure product from vendors on more favorable terms, devote greater resources to marketing and promotional campaigns, and adopt more aggressive pricing than we will.There can be no assurance we will be able to compete successfully against these competitors, which ultimately may have a materially adverse effect on our business, results of operations, financial condition and potential products in the future. 10 We may not be able to provide our products and services if we do not connect or continue to connect with the traditional carriers, our primary competitors. As a competitive carrier, we must coordinate with traditional carriers so that we can provide local service to customers on a timely and competitive basis.The Telecommunications Act created incentives for regional Bell operating companies to cooperate with competitive carriers and permit access to their facilities by denying such companies the ability to provide in-region long distance services until they have satisfied statutory conditions designed to open their local markets to competition.The regional Bell operating companies in our markets are not yet permitted by the FCC to offer long distance services. These companies may not be accommodating once they are permitted to offer long distance service.Currently AT&T is permitted to offer both local and long distance service in some of our mutual service areas, but we have not yet noticed any impact on our markets. Many competitive carriers, including us, have experienced difficulties in working with traditional carriers with respect to initiating, connecting, and implementing the systems used by these competitive carriers to order and receive network elements and wholesale services and locating equipment in the offices of the traditional carriers. If we cannot obtain the cooperation of a regional Bell operating company in a region, whether or not we have been authorized to offer long distance service, our ability to offer local services in such region on a timely and cost-effective basis will be harmed. Risks Relating To Our Common Stock If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board which would limit the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Companies trading on the OTC Bulletin Board, such as us, must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTC Bulletin Board.More specifically, FINRA has enacted Rule 6530, which determines eligibility of issuers quoted on the OTC Bulletin Board by requiring an issuer to be current in its filings with the Commission.Pursuant to Rule 6530(e), if we file our reports late with the Commission three times in a two-year period or our securities are removed from the OTC Bulletin Board for failure to timely file twice in a two-year period then we will be ineligible for quotation on the OTC Bulletin Board for one year.As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Our internal controls are inadequate, which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Our management is responsible for establishing and maintaining adequate internal control over financial reporting. As defined in Exchange Act Rule 13a-15(f), internal control over financial reporting is a process designed by, or under the supervision of, the principal executive and principal financial officer and effected by the board of directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and includes those policies and procedures that: (i) pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of CCI; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of CCI are being made only in accordance with authorizations of management and directors of CCI, and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of CCI’s assets that could have a material effect on the financial statements. We have a limited number of personnel that are required to perform various roles and duties. Furthermore, we have one individual, our Chief Executive Officer, who is responsible for monitoring and ensuring compliance with our internal control procedures. As a result, our internal controls are inadequate or ineffective, which could cause our financial reporting to be unreliable and lead to misinformation being disseminated to the public. Investors relying upon this misinformation may make an uninformed investment decision. 11 Because our common stock is deemed a low-priced “Penny” Stock, an investment in our common stock should be considered high risk and subject to marketability restrictions. Since our common stock is a penny stock, as defined in Rule 3a51-1 under the Securities Exchange Act, it will be more difficult for investors to liquidate their investment of our common stock. Until the trading price of the common stock rises above $5.00 per share, if ever, trading in the common stock is subject to the penny stock rules of the Securities Exchange Act specified in rules 15g-1 through 15g-10. Those rules require broker-dealers, before effecting transactions in any penny stock, to: · Deliver to the customer, and obtain a written receipt for, a disclosure document; · Disclose certain price information about the stock; · Disclose the amount of compensation received by the broker-dealer or any associated person of the broker-dealer; · Send monthly statements to customers with market and price information about the penny stock; and · In some circumstances, approve the purchaser’s account under certain standards and deliver written statements to the customer with information specified in the rules. Consequently, the penny stock rules may restrict the ability or willingness of broker-dealers to sell the common stock and may affect the ability of holders to sell their common stock in the secondary market and the price at which such holders can sell any such securities. These additional procedures could also limit our ability to raise additional capital in the future. FINRA sales practice requirements may also limit a stockholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require that, in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. Item 1B. Unresolved Staff Comments. None. Item 2.Properties. Our corporate headquarters are in San Antonio, Texas, where we lease approximately 1,750 square feet of office space for approximately $2,800 per month.The lease expired on November 30, 2009, and has been extended on a month to month basis. One of our subsidiary’s operations is located in Eau Claire, Wisconsin, where we lease approximately 1,650 square feet of office and warehouse space for approximately $3,174 per month.The lease expired on October 31, 2009, and has been extended on a month to month basis. One of our subsidiary’s operations is located in Riverside, California, where we lease approximately 2,134 square feet of office and warehouse space for approximately $2,460 per month.The lease is for five years and expires in December 2011.Pursuant to the lease we have minimal annual rental increase for the duration of the five years, culminating at $2,945 for the last year of the lease.The Company is in default on the lease payments, has vacated the property and is in negotiations to settle the outstanding balance of unpaid lease payments and remaining lease obligations. 12 We do not intend to renovate, improve, or develop properties.However, if and when definitive agreements are executed with potential acquisitions, we may expand our office space and/or locations. We are not subject to competitive conditions for property and currently have no property to insure.We have no policy with respect to investments in real estate or interests in real estate and no policy with respect to investments in real estate mortgages.Further, we have no policy with respect to investments in securities of or interests in persons primarily engaged in real estate activities. Item 3.Legal Proceedings. On May 5, 2009, DiscoverNet, Inc., a wholly owned subsidiary of the Company, filed petitions for relief under Chapter 11 of the federal bankruptcy laws in the United States Bankruptcy Court for the Western District of Wisconsin.Under Chapter 11, certain claims against DiscoverNet in existence prior to the filing of the petitions for relief under the federal bankruptcy laws are stayed while DiscoverNet continues business operations as debtor-in-possession.These claims are reflected in the December 31, 2009, balance sheet as “liabilities subject to compromise.”Additional claims (liabilities subject to compromise) may arise subsequent to the filing date resulting from rejection of executor contracts, including leases, and from the determination by the court (or agreed to by parties in interest) of allowed claims for contingencies and other disputed amounts. Claims secured against DiscoverNet’s assets also are stayed, although the holders of such claims have the right to move the court for relief from the stay.Secured claims are secured primarily by liens on DiscoverNet’s property, plant, and equipment. DiscoverNet has received approval from the court to pay or otherwise honor certain of its prepetition obligations, including employee wages and product warranties.DiscoverNet has determined that there is insufficient collateral to cover the interest portion of scheduled payments on its prepetition debt obligations.Contractual interest on those obligations amounts to $6,549, which is $1,096 in excess of reported interest expense; therefore, DiscoverNet has discontinued accruing interest on these obligations.Refer to Note 7 of the notes to the financial statements for a discussion of the credit arrangements entered into subsequent to the Chapter 11 filings.A plan of reorganization was not adopted and DiscoverNet was subsequently converted to a Chapter 7 in September 2010 in which essentially all assets were liquidated and retrieved by Associated Bank. Item 4.(Removed and Reserved). PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities. Market Information CCI’s common stock was approved for trading on the Financial Industry Regulatory Authority’s Over-the-Counter Bulletin Board market (OTC:BB) under the symbol CCOP on March 8, 2006.Our common stock has traded infrequently on the OTC:BB, which severely limits our ability to locate accurate high and low bid prices for each quarter within the last two fiscal years. The range of high and low bid quotations for each fiscal quarter within the last two fiscal years was as follows: December 31, 2010 December 31, 2009 High Low High Low 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter 13 The above quotations reflect inter-dealer prices, without retail markup, mark-down, or commission and may not necessarily represent actual transactions. As of March 31, 2011, there were approximately 644 record holders of our common stock, not including shares held in “street name” in brokerage accounts which is unknown.As of March 31, 2011, there were approximately 136,319,475 shares of common stock outstanding on record. Dividends We have never declared or paid dividends on our Common Stock.We intend to follow a policy of retaining earnings, if any, to finance the growth of the business and do not anticipate paying any cash dividends in the foreseeable future.The declaration and payment of future dividends on the Common Stock will be at the sole discretion of the board of directors and will depend on our profitability and financial condition, capital requirements, statutory and contractual restrictions, future prospects and other factors deemed relevant. Any cash dividends in the future to common stockholders will be payable when, as and if declared by our board of directors, based upon the board’s assessment of: · our financial condition; · earnings; · need for funds; · capital requirements; · prior claims of preferred stock to the extent issued andoutstanding; and · other factors, including any applicable laws. Therefore, there can be no assurance that any dividends on the common stock will ever be paid. Equity Compensation Plan Information We currently maintain a stock incentive plan in which common stock may be granted to employees, directors, and consultants.During the year ended December 31, 2005, we cancelled 3,435,000 options which were previously outstanding as of December 31, 2004 and adopted our 2005 Stock Option Plan, whereby we then reissued 3,435,000 options plus an additional 3,237,000 options.All of the options, totaling 6,672,000, vest immediately with an exercise price of $0.10 per share and are exercisable through December 15, 2015.The stock option plan was adopted by our board of directors and has not been approved by our stockholders.The following table sets forth information as of December 31, 2010, regarding outstanding options granted under the plan and options reserved for future grant under the plan. Plan Category Number of shares to be issued upon exercise of outstanding stock options Weighted-average exercise price of outstanding stock options Number of shares remaining available for future issuance under equity compensation plans Equity compensation plans approved by stockholders -0- -0- -0- Equity compensation plans not approved by stockholders Total Under our 2005 Stock Option Plan, adopted on December 2, 2005, an aggregate of 10,000,000 shares of common stock are reserved for issuance.This plan is intended to encourage directors, officers, employees and consultants to acquire ownership of CCI’s common stock.The opportunity is intended to foster in participants a strong incentive to put forth maximum effort for the Company’s continued success and growth, to aid in retaining individuals who put forth such effort, and to assist in attracting the best available individuals to CCI in the future.As of December 31, 2010, 1,328,000 shares remain available for issuance under this stock option plan. 14 Unregistered Issuance of Equity Securities The following is a list of the issuance of securities by us during the fiscal year ending December 31, 2010 in transactions exempt from registration that were not previously included in a Quarterly Report on Form 10-Q or in a Current Report on Form 8-K, the proceeds of which were generally used for working capital: Number of Shares Dollar Amount/Value of Consideration Services or Other Consideration Date of Sale Exemption from Registration Rescission Compensation December 31, 2010 Rule 506 Debenture Conversion December 31, 2010 Rule 506 Debenture Conversion December 21, 2010 Rule 506 Debenture Conversion December 8, 2010 Rule 506 Cash November 23, 2010 Rule 506 Debenture Conversion November 10, 2010 Rule 506 Cash November 5, 2010 Rule 506 Debenture Conversion October 29, 2010 Rule 506 Services October 21, 2010 Rule 506 Debenture Conversion October 18, 2010 Rule 506 Cash October 13, 2010 Rule 506 Debenture Conversion October 6, 2010 Rule 506 Cash September 24, 2010 Rule 506 Debenture Conversion September 20, 2010 Rule 506 Debenture Conversion September 16, 2010 Rule 506 Cash August 25, 2010 Rule 506 Acquisition August 16, 2010 Rule 506 Cash August 16, 2010 Rule 506 Services August 16, 2010 Rule 506 Cash August 16, 2010 Rule 506 Cash August 5, 2010 Rule 506 Cash August 1, 2010 Rule 506 Cash July 30, 2010 Rule 506 Cash July 30, 2010 Rule 506 Cash July 26, 2010 Rule 506 Cash July 22, 2010 Rule 506 Cash July 8, 2010 Rule 506 Cash July 7, 2010 Rule 506 Services July 7, 2010 Rule 506 Cash July 6, 2010 Rule 506 Cash July 6, 2010 Rule 506 Cash July 6, 2010 Rule 506 Acquisition June 30, 2010 Rule 506 Acquisition June 30, 2010 Rule 506 Cash September 21, 2010 Rule 506 Cash September 21, 2010 Rule 506 Cash September 21, 2010 Rule 506 Services April 1, 2010 Rule 506 Cash November 4, 2010 Rule 506 Acquisition February 11, 2010 Rule 506 15 Issuer Purchases of Equity Securities The Company did not repurchase any of its equity securities during the fourth quarter ended December 31, 2010. Item 6.Selected Financial Data Not applicable. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Overview CCI is a Nevada corporation that acts as a holding company for its operating subsidiaries, as follows: (a) Competitive Communications, Inc. (“Competitive Communications”), which is an approved and regulated local and long distance telephone company, (b) CCI Residential Services Inc. (“CCI Residential”), which is a non-regulated telephone company providing local and long distance telephone, high-speed Internet, and cable television service to large apartment complexes, (c) DiscoverNet, Inc. (“DiscoverNet”), a company that provided web hosting, dial-up, wireless and DSL Internet services prior to being discharged in bankruptcy on October 21, 2010, (d) DiscoverNet of Wisconsin, LLC (“DiscoverNet, LLC”), a dormant entity that was discharged in bankruptcy on October 21, 2010, (e) Innovation Capital Management, Inc. (“ICM, Inc.”), a company that focuses on raising capital and developing joint ventures and acquisitions, and (f) Innovation Capital Management, LLC (“ICM, LLC”), a company that maintains management office operations, and (g) Wisconsin Wireless, LLC (“WW”), a company that provides web hosting, dial-up, wireless and DSL Internet services to businesses and residents within various markets throughout Wisconsin, the United States and Puerto Rico. The telecommunications products and services provided by us and our subsidiaries include local telephone services, domestic and international long distance services, enhanced voice, data and internet services, and cable TV service primarily to rural residential users and retail businesses.It is our intention in the future to provide bundled services to our customers as well as expand to customers beyond apartment complexes by providing additional services and options other than our current products. Overview of Current Operations Due to increased competition and our customers’ expanded use of cellular telephones as their primary home telephone, we discontinued servicing apartment complexes in California and Alabama during 2009.As a result, we closed our office in California and moved our headquarters to San Antonio, Texas.The transition has enabled us to shift our focus to more contemporary revenue sources, such as, web hosting, dial-up, wireless and DSL internet services. On April 2, 2009, we entered into an acquisition agreement and plan of merger whereby the Company acquired 100% of the outstanding interest of four private companies under common control by the Chief Executive Officer of CCI.Pursuant to the share exchange agreement, CCI acquired 100% of the combined equity of DiscoverNet, Inc., ICM, Inc., ICM, LLC and DiscoverNet, LLC.DiscoverNet, Inc. and DiscoverNet, LLC were subsequently discharged in bankruptcy under Chapter 7 on October 21, 2010. On January 12, 2010 we acquired Voice Vision, Inc. (“VVI”) in an effort to expand our voice over internet protocol (“VoIP”) services.The acquisition was mutually rescinded on December 14, 2010. 16 Management continues to seek out mergers that will complement our business model and help us grow. For the years ended December 31, 2010 and 2009, we incurred net losses of $788,957 and $1,071,545, respectively.Our accumulated deficit at the end of December 31, 2010 was $5,060,079.These conditions raise substantial doubt about our ability to continue as a going concern over the next twelve months. Result of Operations for the Years Ended December 31, 2010 and 2009 The following income and operating expenses tables summarize selected items from the statement of operations for the year ended December 31, 2010 compared to the year ended December 31, 2009. INCOME: The Year Ended December 31, Increase/ (Decrease) $ % Revenues $ $ $ ) %) Cost of Sales $ ) %) Gross Profit (Loss) $ ) $ ) $ ) %) Percentage of Revenue (6
